Citation Nr: 1007751	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-06 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $2,100.00.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1969 to August 
1976. 
 
This matter is before the Board of Veterans' Appeals (Board) 
from a June 2003 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  Overpayment in the amount of $2,100.00 resulted solely 
from the actions of the Veteran; there was no fault on the 
part of VA. 
 
2.  The recovery of the VA benefits would not nullify the 
objective for which benefits were intended. 
 
3.  The Veteran did not change his position to his detriment, 
and there was no reliance on these VA benefits that resulted 
in relinquishment of a valuable right or incurrence of a 
legal obligation.
4.  The waiver of the debt would involve unjust enrichment to 
the Veteran as the government would be, in effect, paying the 
Veteran's back child support.
5.  Financial hardship is not demonstrated.
 
CONCLUSION OF LAW
The recovery of the overpayment of VA disability compensation 
benefits in the amount of $2,100.00 is not against equity and 
good conscience and, therefore, is not waived.  38 U.S.C.A. 
§§ 5107, 5302(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Court has determined that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  
See Lueras v. Principi, 18 Vet. App. 435 (2004); see also 
Barger v. Principi, 16 Vet. App. 132 (2002).  In any event, 
information necessary for the instant Board decision is of 
record. 

Analysis

The Committee on Waivers & Compromises determined that there 
was no fraud, misrepresentation, or bad faith on the 
Veteran's part with respect to the creation of the 
overpayment at issue.  The Board agrees. 
 
In cases where there is no fraud, misrepresentation, or bad 
faith on the Veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a). 
 
The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 
 
The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  In this regard, the Board 
notes that the Veteran was notified during August 2002 that 
apportionment had been applied for his children.  The letter 
indicated that if the apportionment was granted, then the 
Veteran's monthly award would be reduced retroactive to June 
1, 2002.  The letter also indicated specific information to 
include financial should be submitted within 60 days or the 
Veteran could also agree to the apportionment.  The Veteran 
failed to respond.  Thus, by January 2003 decision, an 
apportionment was granted retroactive to the date of claim of 
June 1, 2002 in order to remit funds for the benefit of the 
Veteran's children.  The apportionment created an overpayment 
to the Veteran for the period of June 1, 2002 to December 31, 
2002 of $2,100.00. 

The Veteran has submitted a Financial Status Report dated 
February 2003 indicating that he had a net monthly income of 
$617.00.  However, the Veteran also indicated that he was 
deeply in debt due to medical treatment and requested that no 
more than $50.00 per month be withheld from his VA benefits.  

In a February 2008 statement, the Veteran indicated that he 
was ill during 2003; the debt was due to no fault of his own; 
and that VA should refund the money to the Veteran as it had 
already been deducted from the Veteran's benefit checks.  
 
The Board has concluded that the RO correctly allowed 
apportionment back to the date of claim, and that the Veteran 
was duly notified of the debt.  In summary, the Veteran is at 
fault in this case as the apportionment was due to his non-
payment of support for his minor children and he did not 
respond to RO inquiries in a timely manner.  The Board 
additionally notes that when the Veteran did reply, he did 
not protest the apportionment but rather indicated that a 
specific amount should be deducted per month. 
 
In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board finds that collection 
would not defeat the purpose of the benefit.  The Veteran was 
in receipt of benefits to which a portion of the funds was 
ordered for support of his minor children.  He is not shown 
to have been otherwise providing support.  There is no 
indication that the Veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.  Thus, 
this element of equity and good conscience is not in the 
Veteran's favor.

Concerning possible unjust enrichment, failure to make 
restitution would result in unfair gain to the debtor, the 
Board finds that the Veteran would be unjustly enriched by 
waiver of the debt.  If the government was not repaid for the 
apportionment from June 1, 2002 to December 31, 2002, the 
federal government would, in effect, be paying the Veteran's 
court ordered obligations to his minor children.  Thus, the 
Veteran would be relieved of his duty to pay child support 
during this period resulting in his unjust enrichment. 
 
The Board has also considered whether the Veteran would 
experience undue financial hardship if and when forced to 
repay the debt at issue.  As indicated, the debt has already 
been repaid.  The financial information submitted by the 
Veteran indicated that he had more than enough money to live 
on at the time of the apportionment and he has submitted no 
further evidence of financial hardship.  Based on the 
reported income and expenses, the Board believes that 
recoupment of this debt did not cause financial hardship. 
 
In summary, the Board has considered the elements of equity 
and good conscience. It has concluded that the negative 
evidence outweighs the positive evidence and that the facts 
in this case do not demonstrate that the recovery of the 
overpayment is against equity and good conscience.  
Accordingly, waiver of the debt is denied.




ORDER

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $2,100 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


